Opinion issued October 23, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00640-CV
____________

COLTEC INDUSTRIES INC. AND COLTEC INDUSTRIAL PRODUCTS,
LLC D/B/A PLASTOMER TECHNOLOGIES; AND CHARLES T.
ROSENMAYER, Appellants

V.

W.L. GORE & ASSOCIATES, INC., Appellee




On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2008-22701




MEMORANDUM  OPINION
          The parties have filed a joint motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.